DETAILED CORRESPONDENCE
The following is a Non-Final Office Action in response to communications filed December 17, 2021.  Claims 1–8 are amended.  Currently, claims 1–8 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on December 17, 2021 has been entered.

Response to Amendment/Argument
Applicant’s Response is sufficient to overcome the previous objection to claims 4–8 for informalities.  As a result, the previous objection to claims 4–8 for informalities is withdrawn.
Applicant’s Response is sufficient to overcome the previous rejection of claims 4–8 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Accordingly, the previous rejection of claims 4–8 under 35 U.S.C. 112(b) is withdrawn.

With respect to the previous rejection of claims under 35 U.S.C. 101, Applicant’s remarks have been fully considered but are not persuasive.  Specifically, Applicant asserts that the claims provide a technical solution to a technical problem in view of the Specification.  Examiner disagrees.  
With respect to Step 2A Prong Two, the claims recite a computer readable medium and a computer as additional elements under Step 2A Prong Two.  However, the computer elements are generically recited such that the computer elements amount to no more than mere instructions to implement the abstract idea on a computer under MPEP 2106.05(f).  Further, paragraphs 31–32 and 35–36 of the filed Specification broadly disclose the terms “computer” and computer “medium” and do not limit the claimed “computer” or “medium” to any particular implementation.  As a result, when considered in view of the claims as a whole, the additional computer element of the pending claims does not integrate the abstract idea into a practical application because the claimed computer is merely used as a tool to perform the recited abstract idea.  
Further, as noted on page 10 of the Decision on Appeal before the Patent Trial and Appeal Board, the claims “simply recite[] the concept of managing financial interactions by generating financial statements based on valuation analysis as performed by a generic computer.”  As a result, Examiner maintains that the claims do not embody any improvements to the technology, and Applicant’s argument is not persuasive.
Accordingly, the previous rejection is maintained and reasserted below.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Application No. 62/364,526 and Application No. 62/394,526, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Specifically, Application No. 62/364,526 and Application No. 62/394,526 fail to disclose the equations recited in claims 1–3.  As a result, pending claims 1–3 have not been granted priority to the filing date of Application No. 62/364,526 or Application No. 62/394,526.

Claim Rejections – 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre–AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 6 recites “the different two values” in line 4.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, claim 6 is interpreted as reciting “the valuation analysis is repeated with a different two values 
As a result, claim 6 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  

Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1–8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Specifically, claims 1–8 are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea.
With respect to Step 2A Prong One of the framework, claim 1 recites an abstract idea.  Claim 1 recites elements directed to “performing a valuation analysis…”; “determining any two values …”; “determining one value …”; “using the determined values to solve for an undetermined value …”; “using the four values to provide a valuation …”; “generating financial statements …”; “wherein the comparative return 
The elements above recite mathematical concepts and certain methods of organizing human activity.  Specifically, the claimed elements expressly recite mathematical concepts because the elements recite mathematical calculations and algorithms to perform the valuation analysis, determine values, solve for a missing value, and provide a valuation. The elements further recite certain methods of organizing human activity related to fundamental economic principles or practices because the claimed elements recite steps for generating financial statements based on a series of financial determinations.  As a result, claim 1 recites an abstract idea under Step 2A Prong One.  
Examiner notes that claims 2 and 3 include substantially similar claim elements.  As a result, claims 2 and 3 recite an abstract idea under Step 2A Prong One for the same reasons as stated above with respect to claim 1.  Similarly, claims 4–8 recite an abstract idea for the same reasons as stated above with respect to claim 1.  Specifically, the elements of claims 4–8 further describe the abstract functions presented in claim 1 and recite mathematical concepts and certain methods of organizing human activity under Step 2A Prong One for the same reasons as stated above.
With respect to Step 2A Prong Two of the framework, claim 1 does not include additional elements that integrate the abstract idea into a practical application.  Claim 1 
As noted above, claims 2 and 3 include substantially similar limitations to those presented with respect to claim 1.  As a result, claims 2 and 3 do not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two for the same reasons as stated above with respect to claim 1.  
Claims 4–8, which depend from claims 1–3, do not include any additional elements beyond those recited with respect to claims 1–3.  As a result, claims 4–8 do not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two for the same reasons as stated above.
With respect to Step 2B of the framework, claim 1 does not include additional elements amounting to significantly more than the abstract idea.  As noted above, claim 1 recites an additional element of a computer readable medium and a computer.  The claimed computer elements do not amount to significantly more than the abstract idea because the computer elements amount to no more than mere instructions to implement the abstract idea on a computer under MPEP 2106.05(f).  Further, looking at the additional elements as an ordered combination adds nothing that is not already present when considering the additional elements individually.  As a result, claim 1 does 
As noted above, claims 2 and 3 include substantially similar limitations to those presented with respect to claim 1.  As a result, claims 2 and 3 do not include additional elements amounting to significantly more than the abstract idea under Step 2B for the same reasons as stated above with respect to claim 1.
Claims 4–8, which depend from claims 1–3, do not include any additional elements beyond those recited with respect to claims 1–3.  As a result, claims 4–8 do not include additional elements amounting to significantly more than the abstract idea under Step 2B for the same reasons as stated above.
Therefore, the claims are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea.  Accordingly, claims 1–8 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Allowable Subject Matter
Claims 1–8 are allowable over the prior art of record.  Specifically, the prior art of record, either alone or in any combination, does not expressly disclose the equations recited in claims 1–3.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM S BROCKINGTON III whose telephone 
Examiner interviews are available via telephone, in–person, and video conferencing using a USPTO supplied web–based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571–272–6045.  The fax phone number for the organization where this application or proceeding is assigned is 571–273–8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair–direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866–217–9197 (toll–free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800–786–9199 (IN USA OR CANADA) or 571–272–1000.




/WILLIAM S BROCKINGTON III/Primary Examiner, Art Unit 3623